Citation Nr: 1701964	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  01-02 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular TDIU prior to April 4, 2001. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1977 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing in February 2009 before the undersigned. A copy of the transcript has been associated with the electronic claims file.  

In May 2009, the Board denied the Veteran's TDIU claim. He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court). In an October 2010 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's May 2009 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

In July 2011, the Board remanded this case to the AOJ for additional development.  

In December 2012, the Board denied the Veteran's TDIU claim, and he again appealed his case to the Court. In a June 2014 Memorandum Decision, the Court vacated the December 2012 denial and remanded the matter to the Board for development.  

In April 2015, the Board granted entitlement to TDIU, on a schedular basis, effective April 4, 2001, and remanded entitlement to TDIU, on an extraschedular basis to the AOJ to obtain an opinion from the Director of the Compensation Service on whether entitlement to an extraschedular TDIU was warranted for the period prior to April 4, 2001.  

In May 2016, the Veteran's representative sent notice to VA and the Veteran indicating his desire to withdraw as the Veteran's representative regarding his claims before VA. He informed the Veteran that this action would cause the Veteran to proceed as a pro se appellant in his current appeal. The Board finds the Veteran's representative properly withdrew his current involvement in the Veteran's claim and did not waive entitlement to attorney fees based on his fee agreement. See 38 C.F.R. § 14.631. The Veteran has not filed a VA Form 21-22 or VA Form 21-22a designating another individual or accredited service organization as his representative. He is now unrepresented. The Board notes that the Veteran may submit VA Form 21-22 or VA Form 21-22a to appoint a new representative at any point to represent him in any future matters with VA.  


FINDING OF FACT

For the period prior to April 4, 2001, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for assignment of an extraschedular TDIU for the period on appeal prior to April 4, 2001 have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 3.321, 3.340, 3.341, 4.1, 4.3, 4.16(b), 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities. If there is only one such disability, it must be rated as at least 60 percent. If two or more disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent. 38 C.F.R. §§ 4.15, 4.16(a). Disabilities from a common cause are considered one disability when determining if minimum rating requirements are met. If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16 (a) for TDIU on a schedular basis, he can still establish a TDIU on an extraschedular basis. An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards. Id. 

For a TDIU, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability, not any nonservice-connected condition. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance. Rather, it must remand the claim to the AOJ for referral to the Director. See Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). The Board did so in this case in April 2015. The AOJ referred the claim for an extraschedular TDIU to the Director. In an October 2016 Advisory Opinion, the Director denied entitlement to an extraschedular TDIU, and the AOJ continued the denial in a supplemental statement of the case dated in October 2016. The Board notes that the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration). 

For the period on appeal, the Veteran has a combined disability rating of 40 percent.  He had a 20 percent disability rating for his service-connected right shoulder dislocations, status post total arthroplasty of his dominant shoulder, a 20 percent disability rating for post operative bursitis, tendonitis, arthritis of his right elbow, and a non-compensable rating for his service connected hiatal hernia, which was increased to 30 percent disabling effective April 19, 2000.  Upon review of the evidence of record and after resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities prevented his ability to secure substantial gainful employment prior to April 4, 2001 and an extraschedular TDIU is warranted for the period on appeal.  

Throughout the appeal period, the evidence demonstrates that the Veteran's service-connected right upper extremity disabilities preclude the Veteran's participation in occupations that involve physical work. The question in this case is whether the Veteran was capable of performing sedentary employment prior to April 4, 2001. It is significant that the Veteran's right upper extremity is dominant, that he has a high school education, and that his primary prior work experience was as a letter carrier.  

The Veteran has been provided with numerous VA examinations to address whether his service-connected disabilities render him unemployable and the VA examiners found that he was capable of performing sedentary employment. In July 1999, a VA vocational evaluation report noted that his finger dexterity was in the lower seventh percentile and his manual dexterity was in the lower tenth percentile. A June 2007 VA examiner found that the Veteran could perform sedentary work. A December 2011 VA examiner found that the Veteran's service-connected right upper extremity disabilities impacted his ability to work as a letter carrier. A June 2012 VA examiner found that the Veteran's physical limitations would allow him to perform sedentary work that did not require standing or walking or use of his dominant right arm. The examiner noted that work as a receptionist or a store greeter "might" be available to the Veteran. He also underwent a social and industrial survey in June 2012. The examiner concluded that the service-connected disabilities impacted his ability to lift, carry, reach, sort, twist, turn, enter or exit a vehicle, walk long distances, and write. A subsequent June 2012 addendum to the social and industrial survey stated that the Veteran was capable of sedentary employment.  

In January 2015, the Veteran was evaluated by A. J., a vocational expert. The vocational expert reviewed the Veteran's claims file and examined him. She addressed the findings regarding his poor finger and manual dexterity and that he was capable of sedentary employment. At the evaluation, the Veteran reported that because of his right upper extremity disabilities, he could not feed himself with his dominant arm, had difficulty gripping and holding objects, dropped objects frequently, could not write with his dominant hand, had numbness and pain in his right upper extremity, could only use a computer for five minutes at a time, and was unable to drive using his right upper extremity. The Board notes that the Veteran reported such complaints in his March 2001 VA Form 9. He indicated that these restrictions had precluded him from working since he stopped working as a mail carrier in 1998.  

The vocational expert stated that the Dictionary of Occupational Titles provided a definition of "sedentary" employment and that the Social Security Administration (SSA) used a similar definition. She noted that Social Security Ruling 96-9p stated that, "[m]ost unskilled sedentary jobs require good use of both hands and the fingers; i.e. bilateral manual dexterity," and that this was "...a commonly accepted principle in the field of vocational rehabilitation." While the findings of SSA are not controlling in the adjudication of VA benefits, the Board finds the vocational expert's discussion of the SSA regulation as well as the definition set forth in the Dictionary of Occupational Titles to be persuasive. See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

The vocational expert noted that most sedentary work requires computer skills, and the Veteran was unable to use a computer. A. J. found that the Veteran's service-connected disabilities impacting his dominant arm and hand "...results in an inability to productively compete in the labor market at the unskilled level. [The Veteran] has no transferrable skills that would allow him to directly enter into a skilled sedentary job." Further, even if, as suggested by the June 2012 VA examiner, the Veteran learned to use his nondominant arm, A. J. reported that "[u]nskilled work is designed to be performed with two hands." For these reasons, she opined that the Veteran was more likely than not completely disabled from the workforce as a result of his service connected right elbow and right shoulder conditions. The vocational expert indicated that the Veteran's service-connected disabilities and subsequent limitations have resulted in an inability to attend to basic work functions and resulted in him being unable to maintain gainful employment."  

The Board finds that the probative value of the VA examinations is less than that of the January 2015 vocational evaluation submitted by the Veteran's previous representative. While the June 2012 VA examiner's opinion is well-reasoned and detailed, the use of speculative language regarding the types of sedentary employment the Veteran could perform renders it of little probative value. See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009).  Additionally, the vocational evaluation provided by the Veteran provided definitions of what constituted sedentary employment and thoroughly explained why the Veteran's service-connected right upper extremity disabilities precluded such work.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In the instant case, the evidence indicates that it is as at least in equipoise whether the Veteran would have been precluded from any sedentary work solely due to his service-connected disabilities during the appeal period. After resolving the benefit of the doubt in favor of the Veteran, an extraschedular TDIU is awarded for the period on appeal prior to April 4, 2001.  

Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).



ORDER

For the period prior to April 4, 2001, entitlement to an extraschedular TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


